11/08/2021



                                                                                 Case Number: DA 21-0379




            IN THE SUPREME COURT OF THE STATE OF MONTANA

JANE TIMPANO,                                  No. DA-21-0379

               Plaintiff and Appellant,        ORDER GRANTING
                                               SECOND MOTION FOR
       v.                                      EXTENSION OF TIME TO
                                               FILE ANSWER BRIEF
CENTRAL MONTANA DISTRICT
SIX HUMAN RESOURCES
DEVELOPMENT COUNCIL, INC.,

               Defendant and Appellee.

      Having considered Appellee Central Montana District Six Human Resources

Development Council, Inc.’s Second Motion Extension of Time to File its Answer

Brief and good cause appearing, IT IS HEREBY ORDERED that Appellee shall

have up to and including December 31, 2021 within which to file its Answer Brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          November 8 2021